United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Wailuku, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0684
Issued: July 18, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 3, 2017 appellant filed a timely appeal from an October 14, 2016 merit
decision and a January 13, 2017 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish a bilateral
hand condition causally related to factors of her federal employment; and (2) whether OWCP
properly denied appellant’s request for further merit review of her claim pursuant to 5 U.S.C
§ 8128(a).

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence on appeal. However, the Board is precluded from reviewing evidence which
was not before OWCP at the time of its final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On July 12, 2016 appellant, then a 57-year-old mail carrier, filed an occupational disease
claim (Form CA-2) alleging that she developed pain in her hands and thumbs from her everyday
work duties. She first became aware of her condition in March 2016 and of its relationship to
her employment on April 12, 2016.
The employing establishment provided an employee information form dated July 19,
2016 which noted her job record, accident and injury history, and prior claims.
By letter dated August 5, 2016, OWCP advised appellant of the deficiencies in her claim
and provided her the opportunity to submit additional factual and medical evidence. This
included a detailed narrative medical report from her treating physician which contained a
history of the injury and a medical explanation with objective evidence of how the reported work
exposure contributed to her claimed condition.
In response, appellant submitted an August 20, 2016 narrative statement in which she
described her work duties which mainly required the use of her thumbs and fingers. She held
mail in bundles in one hand and fingered them individually with the other hand to case them into
slots on shelves at work stations. Appellant pulled cased mail down and placed it into work trays
or tubs to load into a mail truck for delivery. She related using a heavy and bulky hand-held
scanner to scan multiple mail pieces, numerous parcels, and multiple managed service point
labels throughout the workday. Appellant fingered through sequenced three-foot long mail trays.
Her route usually had five trays that she worked through using her thumbs and index fingers to
bring up a letter piece for delivery. Once appellant was in her vehicle, she used her hands to turn
the ignition on and off, slide doors to open and close, set a hand brake, roll up the window, and
lock her vehicle. Postal regulations required her to do this every time she exited and walked
away from the vehicle. This was done numerous times as appellant’s route had about 1,000
delivery points. Appellant opened and closed the back hatch of her truck to deliver parcels (she
delivered two or three times more than other carriers). Her route consisted of more than half her
deliveries to cluster box units (CBUs). Appellant constantly used her hands to open and close
these metal units with a key. She noted that heavy latches must be lifted to fully open and close
each unit. Appellant delivered mail to individual standing mailboxes which involved using her
hands and thumbs to open and close the box doors. She used a pen to write notices and
accountable mail, markers to label parcels when delivery could not be made, and rubber bands to
bundle mail. Appellant sought medical treatment on April 12, 2016 after pain in both hands
persisted for over a month. She was advised by two physicians that her pain was due to
repetitive motions and overuse. Appellant asserted that she continued to have pain.
Appellant submitted several reports from Dr. Rebecca A. Romack, a family practitioner.
In progress notes and office visit reports dated August 8 and 23, 2016, Dr. Romack indicated that
appellant was presented with a work-related injury. She noted appellant’s complaints which
included pain due to trigger fingers and employment as a postal carrier. Regarding mechanism
of injury, Dr. Romack noted that appellant informed her that on March 1, 2016 she repeatedly
used her hands throughout the day at work. Appellant grabbed trays of mail with her fingers and
lifted them out with her thumbs. She also opened a latch on CBUs and pulled things out of them.
Appellant then held a bundle of mail in her left hand and lifted with her right hand. She opened

2

and closed the hatch all day long when getting in and out of her truck. Appellant had an “old
column shiftings” to turn the ignition on and off in her truck. Dr. Romack discussed examination
findings and diagnosed bilateral first carpometacarpal (CMC) joint osteoarthritis. She opined
that the underlying cause of appellant’s condition was overuse in the course of employment as a
postal carrier. Dr. Romack related that there were no known preexisting conditions and/or
nonoccupational factors contributing to the development of her injury. She maintained that
medical maximum improvement was anticipated in one to two months and appellant’s prognosis
was fair.
In industrial work status reports dated August 8 and 23 and September 9, 2016,
Dr. Romack restated her diagnosis of bilateral first CMC joint osteoarthritis. She placed
appellant on modified activity at work and home from August 8 through October 7, 2016.
Dr. Romack indicated that appellant could not work more than 8 hours a day or 40 hours a week.
In a September 12, 2016 physician’s form report, she indicated by checking a box marked “yes”
that appellant’s March 1, 2016 accident was the only cause of her condition. Dr. Romack noted
that appellant had resumed light work on August 8, 2016.
In an after-visit summary dated August 31, 2016, Nancy Zionkowski, an occupational
therapist, provided instructions for an arthritis home program.
By decision dated October 14, 2016, OWCP denied appellant’s occupational disease
claim. It found that Dr. Romack had not provided a rationalized opinion, supported by a medical
explanation, as to how the established employment factors caused, contributed to, or aggravated
appellant’s bilateral hand condition.
OWCP received a February 12, 2016 laboratory report which provided blood test results.
In progress notes dated September 9 and October 7, 2016, Dr. Lisa K. Sodetani, a Board-certified
internist, discussed examination findings and assessed appellant with bilateral first CMC joint
osteoarthritis and de Quervain’s tenosynovitis. In an industrial work status report dated
September 9, 2016, she restated her diagnosis and placed appellant off work through
October 7, 2016.
On December 31, 2016 appellant requested reconsideration. She noted that she would
submit additional argument from her physician at a later time. Appellant related that her
physician was on maternity leave.
In a January 13, 2017 decision, OWCP denied appellant’s request for reconsideration. It
found that the evidence of record was insufficient to warrant merit review of the prior decision.
OWCP noted that “[n]o new evidence was presented for review.”
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the

3

employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by
medial rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.5
ANALYSIS -- ISSUE 1
There is no dispute that appellant’s employment activities included fingering, pulling,
lifting, turning, sliding, and rolling. The Board finds, however, that the medical evidence of
record is insufficient to establish that these accepted factors of her federal employment caused or
aggravated her bilateral hand conditions.
Appellant submitted medical evidence primarily from her family physician, Dr. Romack.
In progress notes and office visit reports dated August 8 and 23, 2016, Dr. Romack noted
appellant’s history of injury, set forth examination findings, and diagnosed bilateral first CMC
joint osteoarthritis. She opined that the diagnosed condition was caused by overuse at work.
Although Dr. Romack found that appellant was injured at work, she did not provide medical
rationale explaining the basis of her conclusory opinion regarding the causal relationship
between her bilateral hand condition and the established employment factors.6 This is especially
important as she also indicated that appellant had preexisting conditions and/or nonoccupational
factors that contributed to the development of her condition. The Board finds, therefore, that this
evidence is insufficient to meet appellant’s burden of proof.
In a September 12, 2016 physician’s form report, Dr. Romack indicated by checking a
box marked “yes” that appellant’s March 1, 2016 accident was the only cause of her condition.

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

4

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

5

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, id.

6

See T.M., Docket No. 08-0975 (issued February 6, 2009) (a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).

4

However, she did not provide a firm diagnosis of a particular medical condition.7 Moreover, the
Board has held that when a physician’s opinion on causal relationship consists only of checking
“yes” to a form question, without more by way of medical rationale, it is of little probative value
and insufficient to establish appellant’s claim.8 A mere conclusory opinion provided by a
physician without the necessary rationale explaining how and why the incident or work factors
were sufficient to result in the diagnosed medical condition is insufficient to meet a claimant’s
burden of proof.9 Dr. Romack has not offered sufficient explanation to address how the
established work factors caused or aggravated a diagnosed medical condition. For the stated
reasons, her report is insufficient to establish appellant’s claim.
Other reports from Dr. Romack are of limited probative value as she did not offer a
medical opinion on whether the diagnosed conditions were caused or aggravated by the
established employment factors.10 Thus, her reports are insufficient to establish appellant’s
burden of proof.
The August 31, 2016 after-visit summary of Ms. Zionkowski, an occupational therapist,
is insufficient to establish appellant’s claim. This evidence has no probative medical value as an
occupational therapist is not considered a physician as defined under FECA.11
Appellant’s belief that factors of employment caused or aggravated her condition is
insufficient, by itself, to establish causal relationship.12 The issue of causal relationship is a
medical one and must be resolved by probative medical opinion from a physician. The Board
finds that there is insufficient medical evidence of record to establish that appellant’s bilateral
hand condition was caused or aggravated by the established employment factors. Appellant,
therefore, did not meet her burden of proof.
On appeal appellant contends that her claim should not have been denied because her
physician’s notes did not provide sufficient details. She noted that since her insurance provider
did not have a physician specializing in occupational health and safety for federal employees, she
was scheduled for an appointment with a regular physician, Dr. Romack. Appellant has the
burden of proof, however, to establish her claim and OWCP notified her of the type of evidence
7

See Deborah L. Beatty, 54 ECAB 340 (2003) (where the Board found that, in the absence of a medical report
providing a diagnosed condition and a reasoned opinion on causal relationship with the employment incident,
appellant did not meet her burden of proof).
8

See J.T., Docket No. 15-0196 (issued March 23, 2015); Lillian M. Jones, 34 ECAB 379 (1982).

9

J.D., Docket No. 14-2061 (issued February 27, 2015).

10

A.D., 58 ECAB 159 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
11

5 U.S.C. § 8101(2); see R.S., Docket No. 16-1303 (issued December 2, 2016) (occupational therapists are not
considered physicians as defined under FECA); J.J., Docket No. 15-0727 (issued July 16, 2015) (reports from an
occupational therapist have no probative value as an occupational therapist is not a physician as defined under
FECA).
12

20 C.F.R. § 10.115(e); Phillip L. Barnes, 55 ECAB 426, 440 (2004).

5

needed to establish her claim. Because she has not provided such medical opinion evidence in
this case, she has failed to meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128 of FECA vests OWCP with a discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.13 Section 10.608(b) of OWCP’s regulations provide that a timely
request for reconsideration may be granted if OWCP determines that the claimant has presented
evidence and/or argument that meet at least one of the standards described in section
10.606(b)(3).14 This section provides that the application for reconsideration must be submitted
in writing and set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.15 Section 10.608(b) provides that when a request for
reconsideration is timely, but fails to meet at least one of these three requirements, OWCP will
deny the application for reconsideration without reopening the case for a review on the merits.16
ANALYSIS -- ISSUE 2
OWCP issued a decision on October 14, 2016 denying appellant’s occupational disease
claim, finding that the medical evidence did not contain a rationalized medical opinion
explaining the causal relationship between the established employment factors and her diagnosed
medical condition. On December 31, 2016 appellant requested reconsideration of this decision.
Prior to her request for reconsideration on December 31, 2016 and after the issuance of OWCP’s
decision on October 14, 2016, she submitted additional new medical evidence. Appellant
submitted a February 12, 2016 laboratory report, which provided blood test results,
Dr. Sodetani’s September 9 and October 7, 2016 progress notes, and an industrial work status
report addressing appellant’s bilateral hand condition and disability from work. OWCP declined
her request for reconsideration in a January 13, 2017 final nonmerit decision. It noted that no
further evidence had been presented for review.
The issue presented is whether appellant met any of the requirements of 20 C.F.R.
§ 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of the claim.

13

5 U.S.C. § 8128(a).

14

20 C.F.R. § 10.608(a).

15

Id. at § 10.606(b)(3).

16

Id. at § 10.608(b).

6

The Board notes that the record is clear that OWCP received the February 12, 2016
laboratory report and Dr. Sodetani’s September 9 and October 7, 2016 progress notes and
industrial work status report prior to the issuance of its January 13, 2017 final nonmerit decision.
OWCP, however, incorrectly determined in its January 13, 2017 decision denying appellant’s
request for reconsideration of the merits of her claim that no new evidence was presented for
review.
FECA provides that OWCP shall determine and make findings of fact in making an
award for or against payment of compensation after considering the claim presented by the
employee and after completing such investigation as OWCP considers necessary with respect to
the claim.17 Since the Board’s jurisdiction of a case is limited to reviewing that evidence which
is before OWCP at the time of its final decision,18 it is necessary that OWCP review all evidence
submitted by a claimant and received by OWCP prior to issuance of its final decision. As the
Board’s decisions are final as to the subject matter appealed,19 it is crucial that all evidence
relevant to that subject matter which was properly submitted to OWCP prior to the time of
issuance of its final decision be addressed by OWCP.20
The Board finds that OWCP improperly failed to consider all the relevant evidence
submitted by appellant in denying her request for reconsideration of the merits of her claim
pursuant to 5 U.S.C. § 8128(a). Therefore, the case is remanded to OWCP for consideration of
the evidence she submitted in connection with her reconsideration request, to be followed by the
issuance of an appropriate decision regarding her reconsideration request.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish a
bilateral hand condition causally related to factors of her federal employment. The Board further
finds that OWCP did not consider all the evidence submitted by appellant before denying her
request for reconsideration pursuant to 5 U.S.C. § 8128(a). The case is remanded to OWCP for
consideration of the evidence appellant submitted in connection with her reconsideration request.

17

5 U.S.C. § 8124(a)(2).

18

20 C.F.R. § 501.2(c).

19

Id. at § 501.6(d).

20

See E.P., Docket No. 14-0278 (issued February 26, 2014); see also William A. Couch, 41 ECAB 548,
553 (1990).

7

ORDER
IT IS HEREBY ORDERED THAT the October 14, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed. The January 13, 2017 decision of OWCP is set
aside, and the case is remanded for further proceedings consistent with this decision of the
Board.
Issued: July 18, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

